DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "the number and arrangement of…" in lines 21 and 22.  There is insufficient antecedent basis for this limitation in the claim.  The claim also recites “the following steps” which lacks antecedent basis in line 9.  Examiner suggests amending this limitation to recite “the processor to effectuate steps including:” 
Claims 2–7 depend on claim 1 and therefore incorporate the same indefinite language as recited in claim 2.
Regarding claim 4, the claim recites the limitation “the information in the animation data” in lines 2–3.  Claim 4, however, depends from claim 1, which uses the language “said information from said animation data” in line 19.  As the language in claim 4 is different from that in claim 1, claim 4 is indefinite as to whether the claim is referring back the same information as previously introduced, or lacks antecedent basis for the newly introduced information.  Examiner interprets the claim as referring to the same information as provided in claim 1, and suggests amending one of either claim 1 or claim 4, such as to make the language consistent between claims.   
Regarding claim 5, the claim recites the limitation "the movement of the animation object" in 3.  There is insufficient antecedent basis for this limitation in the claim, including both “the movement” and “the animation object.”  Examiner suggests amending claim 5 to depend from claim 4. 
Claim 8 recites a system that comprises “an apparatus according to claim 1, a controller, and a real object.”  Claim 1, however, already recites “a controller” and “a real object” and as such, the introduced elements are indefinite as to whether they refer to the same controller and real object previously introduced or additional elements. 
Claim 9 depends from claim 8 and incorporates the same indefinite language as recited by claim 8, discussed above.  Furthermore, claim 9 additionally recites “the controller” and “the real object”, which is indefinite as to what controller or real object is referred to (i.e. claim 8 introduces a potentially second instance of the elements, and the antecedent basis for the additional references made “the controller” and “the real object” are unclear as to which elements are referred to).  Further regarding claim 9, the claim recites the limitation "the number and arrangement of…" in lines 6–7.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 10, the claim recites “the switched-on and switched-off state” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Further regarding claim 10, the claim recites the limitation "the number and arrangement of…" in lines 12–13.  There is insufficient antecedent basis for these limitations in the claim.  The claim also recites “the steps” which lacks antecedent basis in line 2.  Examiner suggests amending this limitation to recite “comprising 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, the claim recites “a system” but then merely includes all the elements of claim 1 (namely the same apparatus as recited by claim 1, a controller which is included in the apparatus of claim 1, and a real object which is also included in the apparatus of claim 1).  Accordingly, the scope claim 8 is the same as the apparatus of claim 1 itself, and does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–5, and 7–10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 7,139,617 B1) in view of Chemel et al. (US 2007/0189026 A1).  
Regarding claim 1, Morgan discloses: 
An apparatus for generating first computer-readable instructions, the apparatus comprising: (Morgan [3:35–41] and Fig. 1: system supporting software application having interface 15)
An electronic memory; (Morgan [10:1–13]: permanent computer-readable storage medium encoding a computer program for performing the functions)
A processor; (Morgan [3:35–41] and Fig. 1: processor 10)

A display device (Fig. 1 of Morgan shows processor 10 having interface 15; 
[3:54–65]: processor 10 as a conventional IBM PC workstation or SUN work station for providing functions, including interface);
Wherein second computer-readable instructions are permanently stored on the electronic memory (Morgan [10:1–13]: permanent computer-readable storage medium encoding a computer program for performing the functions) and wherein the second computer-readable instructions, upon execution by the processor, cause the processor to effectuate the following steps: (Morgan [3:35–41] and [3:49–54]: system supporting a software application having an interface 15 with which a user may create a lighting program 20 capable of being executed by a lighting controller 30 which controls one or more lighting units 40, where software application can be a stand-alone application, such as executable image of code)
Display a virtual object on said display device, said virtual object comprising a plurality of illumination sources, each of which is capable of being displayed in an on-state and an off-state; (Morgan [3:35–44]: interface 15 with which user may create a lighting program, including one or more lighting sequences capable of being executed by a lighting controller 30 which controls one or more lighting units; [7:54 to 8:22]: interface 300 “capable of reproducing a lighting sequence created by the user, for example by recreating the programmed effects as though the icons on the interface where the lighting units to be controlled”, visually representing the effects, such as color changes or flashing on the interface, and further discloses interface 400 reproducing a lighting sequence, including representations of lighting elements 410, where interface is capable of representing the lighting sequence as a grid interface – see figures 1, 3 and 4)
Receive animation data (Morgan [5:66–6:2] programming flashing effect, including turning lighting unit off; [8:18–62] interface representing lighting sequence,, including representing lighting kinetically on the interface, with time chart 510 visually depicting the output of each of three lights at each moment in time according to the temporal axis 515, such that user can readily determine what effect is assigned to any lighting unit at any point in time, and further discloses:  “To assign an effect to a lighting unit, the user may select an effect from the palette and select a region of the grid corresponding to the appropriate lighting unit or units and the desired time interval for the effect”)
Automatically generate the first computer-readable instructions using said information from said animation data, (Morgan [3:35–41]: system supporting a software application used to create a lighting program 20; [10:7–27]: computer program enables user to create or design lighting sequence, where lighting sequence lighting sequence is stored in a manner that represents a final data stream suitable for controlling other devices; [10:32–35]: lighting sequence executed using controller 30)  
said first computer-readable instructions being adapted to cause a controller to switch light sources of a real object on and off using said information from said animation data, (Morgan [3:35–41]: system supporting a software application used to create a lighting program 20 capable of being executed by a lighting controller 30 which controls one or more lighting units 40;  [10:32–35]: lighting sequence executed using controller 30; Also [12: 31–47]: the controller 30 may not communicate directly with the lighting units, but may instead communicate with one or more subcontrollers which, in turn, control the lighting units, where controller 30 provides instructions or subroutines to be executed by the subcontrollers) the number and arrangement of said light sources corresponding to the number and arrangement of said illumination sources (Morgan [7:23–37]: user provides information representative of the number and types of lighting units and spatial relationships between them, such as 2D array arranging icons to represent the arrangement of the lighting units being used – Fig. 3; [12:8–19]: controller includes memory that stores current state of each lighting unit under its control, useful for execution of the lighting sequence)
Morgan does not explicitly disclose the computer architecture as claimed in its entirety, including an input device.  
Chemel discloses: 
An apparatus for generating first computer-readable instructions, the apparatus comprising: an electronic memory; a processor; an input device; and a display device (Chemel ¶176 and Fig. 6: configuration information may be generated using a propgram executed on a processor, including run on a computer 600 with a graphical user interface, where representation of environment can be displayed showing light systems in graphical format;  Also Chemel ¶ 224: authoring computer 1750, which is conventional computer, including a graphical user interface, keyboard, memory) and
Receive animation data via the input device, the animation data comprising information about an order in which the illumination sources are to be displayed in the on-state and off-state; (Chemel ¶ 232: it is possible to map addresses of real world lighting systems into a virtual environment, where control signals can be generated and associated geometrically with the lighting systems; Chemel ¶ 268 and Fig. 49: simulation window generated for any effect, which simulates the appearance of an effect on the selected group of lights, where simulation includes the map of light locations created using the mapping facility and user interface 2550, and the lighting units 100 represented on the map display colors that correspond to the light that will emit from particular lighting units 100 represented by the map, where simulation window 4970 can be used to display a simulation of any effect selected by the user, simply by selecting the simulation arrow 4972 in the menu of the user interface 4050)
Both Morgan and Chemel are directed to systems and methods for providing a graphical user interface for controlling a plurality of lighting units to present user specified lighting effects.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the systems for authoring and controlling a set of lighting units based on user specified instructions as provided by Morgan, with the additional computer architecture utilizing a user input device with a computer display device to provide animation instructions for controlling a set of lighting units as provided by Chemel, using known electronic interfacing and programming techniques.  The modification results in an improved system by allowing use of commonly available input devices for controlling the operations of a graphical user interface, for easier control by a user while utilizing less expensive, common computer components.  The modification also improves the control of lighting units by providing additional GUI controls over the set of lighting, to better tailor the lighting to user preferences and allowing for greater flexibility in control of lighting units.  
Regarding claim 10, the system of claim 1 performs the method of claim 10, and as such, claim 10 is rejected based on the same rationale as claim 1 set forth above.  
Regarding claim 8, the claim recites A system comprising an apparatus according to claim 1 which is taught by Morgan modified by Chemel as provided above, and incorporated herein.  Further regarding claim 8, Morgan further teaches A system comprising a controller and a real object (Morgan [3:35–41]: system supporting a software application used to create a lighting program 20 capable of being executed by a lighting controller 30 which controls one or more lighting units 40)
Regarding claim 2, Morgan further discloses: 
Wherein the processor is adapted to receive object information and to use the object information for displaying the virtual object on the display device (Morgan [7:23–37]: user may provide information representative of the number and types of lighting units and spatial relationships between them),
Chemel further discloses:
Wherein the processor is adapted to receive object information and to use the object information for displaying the virtual object on the display device (Chemel ¶ 251 and Fig. 39: step 3908 the user can discover a lighting unit, such as one connected by Ethernet, or connected to an interface discovered at step 3902) the receipt of the object information being triggered by the input device (Chemel ¶ 251 and Fig. 39: user can determine whether to add more lights until all lights are discovered, and user can also map interfaces and lights using layout pane 2558 – it is inherent that a user requires an input device to interface with a computerized system as disclosed; Additional disclosure of user input, however, includes Chemel ¶ 246 discussing clicking mouse at points to group lighting units and ¶ 254 discussing drag and drop interaction)
Both Morgan and Chemel are directed to systems and methods for providing a graphical user interface for controlling a plurality of lighting units to present user specified lighting effects.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the systems for authoring and controlling a set of lighting units based on user specified instructions as provided by Morgan, with the additional computer architecture utilizing a user input device with a computer display device to map lighting units and provide animation instructions for controlling a set of lighting units as provided by Chemel, using known electronic interfacing and programming techniques.  The modification results in an improved system by allowing use of commonly available input devices for controlling the operations of a graphical user interface, for easier control by a user while utilizing less expensive, common computer components.  The modification also improves the control of lighting units by providing additional GUI controls over the set of lighting, to better tailor the lighting to user preferences and allowing for greater flexibility in control of lighting units, while further discovering sufficient lighting units to meet the demands of the user.
Regarding claim 3, Morgan further discloses: 
Wherein the processor determines the number and arrangement of the illumination sources from the object information (Morgan [7:23–37]: user may provide information representative of the number and types of lighting units and spatial relationships between them)
Chemel further discloses: 
Wherein the processor determines the number and arrangement of the illumination sources from the object information (Chemel ¶ 251 and Fig. 39: step 3908 the user can discover a lighting unit, such as one connected by Ethernet, or connected to an interface discovered at step 3902, where user can determine whether to add more lights until all lights are discovered, and user can also map interfaces and lights using layout pane 2558)
Both Morgan and Chemel are directed to systems and methods for providing a graphical user interface for controlling a plurality of lighting units to present user specified lighting effects.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the systems for authoring and controlling a set of lighting units based on user specified instructions as provided by Morgan, with the additional computer architecture utilizing a user input device with a computer display device to map lighting units and provide animation instructions for controlling a set of lighting units as provided by Chemel, using known electronic interfacing and programming techniques.  The modification results in an improved system by allowing use of commonly available input devices for controlling the operations of a graphical user interface, for easier control by a user while utilizing less expensive, common computer components.  The modification also improves the control of lighting units by providing additional GUI controls over the set of lighting, to better tailor the lighting to user preferences and allowing for greater flexibility in control of lighting units, while further discovering sufficient lighting units to meet the demands of the user.
Regarding claim 4, Morgan modified by Chemel further discloses: 
Wherein the information in the animation data comprises information about a movement of an animation object in at least one spatial dimension in a virtual coordinate system (Chemel ¶ 265: pixels of the animation can drive colors for a lighting show, such as a show that is prepared for display on an array or tile light, with the lighting units 100 that make up the tile or array being addressed in a way that corresponds to pixels of the animation, including X and Y directions; Chemel ¶ 270 and ¶ 271: streak effect and sweep color; Chemel ¶ 274 and Fig. 55: spiral – Fig. 61)
Both Morgan and Chemel are directed to systems and methods for providing a graphical user interface for controlling a plurality of lighting units to present user specified lighting effects.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the systems for authoring and controlling a set of lighting units based on user specified instructions as provided by Morgan, with the additional computer architecture utilizing a user input device with a computer display device to map lighting units and provide animation instructions for controlling a set of lighting units as provided by Chemel, using known electronic interfacing and programming techniques.  The modification results in an improved system by allowing use of commonly available input devices for controlling the operations of a graphical user interface, for easier control by a user while utilizing less expensive, common computer components.  The modification also improves the control of lighting units by providing additional GUI controls over the set of lighting, to better tailor the lighting to user preferences and allowing for greater flexibility in control of lighting units to allow for more visually pleasing and tailored effects.

Regarding claim 5, Morgan modified by Chemel further discloses: 
wherein the processor causes display of the movement of the animation object on the display device by switching the illumination sources respectively to the on-state and the off-state (Chemel ¶ 178: light system 102 can be used to create one or more light effects in response to displays 612 on computer 600, including effects that simulate movement, such as a color chasing rainbow, a flare streaking across a room, a sun rising, and other moving effects; Chemel ¶ 195: control signals sent to light system to turn on and off in turn; Chemel ¶ 233 and Fig. 20: mapped lighting to allow effects, such as rainbow moving across tile light; Chemel ¶ 270 and ¶ 271: streak effect and sweep color; Chemel ¶ 274 and Fig. 55: spiral – Fig. 61)
Both Morgan and Chemel are directed to systems and methods for providing a graphical user interface for controlling a plurality of lighting units to present user specified lighting effects.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the systems for authoring and controlling a set of lighting units based on user specified instructions as provided by Morgan, with the additional computer architecture utilizing a user input device with a computer display device to map lighting units and provide animation instructions for controlling a set of lighting units as provided by Chemel, using known electronic interfacing and programming techniques.  The modification results in an improved system by allowing use of commonly available input devices for controlling the operations of a graphical user interface, for easier control by a user while utilizing less expensive, common computer components.  The modification also improves the control of lighting units by providing additional GUI controls over the set of lighting, to better tailor the lighting to user preferences and allowing for greater flexibility in control of lighting units to allow for more visually pleasing and tailored effects.
Regarding claim 7, Morgan modified by Chemel further discloses: 
Wherein the real object is part of a motor vehicle (Chemel ¶ 198: lighting system can be disposed on vehicle, ship, airplane)  
Both Morgan and Chemel are directed to systems and methods for providing a graphical user interface for controlling a plurality of lighting units to present user specified lighting effects.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the systems for authoring and controlling a set of lighting units based on user specified instructions as provided by Morgan using the computer architecture and interface technique for controlling lighting as provided by Chemel within a motor vehicle as further taught by Chemel, using known electronic interfacing and programming techniques.  The modification merely substitutes one intended application of the lighting system for another, yielding predictable results of using the lighting system for control lights on a vehicle, and improving the system by allowing for a more versatile system that can be utilized in more environments for greater usability.  
Regarding claim 9, Morgan further discloses: 
Wherein the processor is adapted to transmit the first computer-readable instructions to the controller (Morgan [3:35–41]: system supporting a software application used to create a lighting program 20 capable of being executed by a lighting controller 30 which controls one or more lighting units 40;  [10:32–35]: lighting sequence executed using controller 30; Also [12: 31–47]: the controller 30 may not communicate directly with the lighting units, but may instead communicate with one or more subcontrollers which, in turn, control the lighting units, where controller 30 provides instructions or subroutines to be executed by the subcontroller), the controller being adapted to permanently store and execute the first computer-readable instructions, (Morgan [11:10–29]: memory module 620 may receive instructions from the lighting sequence 20, and stored) wherein the first computer readable instructions are adapted to cause the controller to switch the light sources of the real object one and off using the information from the animation data, the number and arrangement s of the light sources corresponding to the number and arrangement of the illumination sources (Morgan [3:35–41] and [3:49–54]: lighting program 20 capable of being executed by a lighting controller 30 which controls one or more lighting units 40; [5:66–6:2] programming flashing effect, including turning lighting unit off; [7:23–37]: user may provide information representative of the number and types of lighting units and spatial relationships between them; [8:18–62] interface representing lighting sequence,, including representing lighting kinetically on the interface, with time chart 510 visually depicting the output of each of three lights at each moment in time according to the temporal axis 515, such that user can readily determine what effect is assigned to any lighting unit at any point in time, and further discloses:  “To assign an effect to a lighting unit, the user may select an effect from the palette and select a region of the grid corresponding to the appropriate lighting unit or units and the desired time interval for the effect”)
Also Chemel discloses controller being adapted to permanently store and execute the first computer-readable instructions (Chemel ¶ 135 and Fig. 1 having memory for storing lighting programs for execution)
Both Morgan and Chemel are directed to systems and methods for providing a graphical user interface for controlling a plurality of lighting units to present user specified lighting effects.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the systems for authoring and controlling a set of lighting units based on user specified instructions as provided by Morgan, with the additional computer architecture utilizing a user input device with a computer display device to provide animation instructions for controlling a set of lighting units using the computer architecture as provided by Chemel, using known electronic interfacing and programming techniques.  The modification utilizes a simple substitution of parts, replacing one known type of computer hardware for storing and processing instructions for another, yielding predictable results of using the distributed lighting controllers in the lighting system.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 7,139,617 B1) in view of Chemel et al. (US 2007/0189026 A1) and in further view of Dahlen et al. (US 2015/0331969 A1).
Regarding claim 6, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 6, Morgan modified by Chemel further discloses: 
A central computer and a plurality of peripheral computers; (Fig. 2 of Chemel) wherein the central computer is connected to the peripheral computers via a network connection, (Chemel ¶ 160 and Fig. 2: a number of lighting units 100, similar to those discussed above in connection with FIG. 1, are coupled together to form the networked lighting system; Chemel ¶ 163: in the system of FIG. 2, each LUC in turn may be coupled to a central controller 202 that is configured to communicate with one or more LUCs)
Both Morgan and Chemel are directed to systems and methods for providing a graphical user interface for controlling a plurality of lighting units to present user specified lighting effects.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the systems for authoring and controlling a set of lighting units based on user specified instructions as provided by Morgan, with the additional computer architecture utilizing a user input device with a computer display device to provide animation instructions for controlling a set of lighting units using the computer architecture as provided by Chemel, using known electronic interfacing and programming techniques.  The modification utilizes a simple substitution of parts, replacing one known type of computer hardware for storing and processing instructions for another, yielding predictable results of using the distributed lighting controllers in the lighting system.  
	Morgan modified by Chemel does not explicitly disclose the distributed architecture wherein the electronic memory and the processor are components of the central computer, and wherein the input device and the display device are components of one of the peripheral computers.  
	Dahlen discloses: 
A central computer and a plurality of peripheral computers; (Dahlen ¶ 24 and ¶25 and Fig. 2: environment 150 includes site information system 154 and a client device 162 associated with a user, where environment 150 may include additional client devices 162, where components are implemented as computers having logic stored in memory – i.e. Site information system 154 is “central computer” and client devices 162 are “peripheral computers”)
wherein the central computer is connected to the peripheral computers via a network connection, (Dahlen ¶ 24 and Fig. 2: site information system 154 is coupled with or connected to the client device 162 via a wired or wireless communication network 174)
Wherein the electronic memory and the processor are components of the central computer, (Dahlen ¶ 25: site information system 154 implemented as computer program logic or computer readable program code stored in the memory and/or storage of a computer and executable by one or more processors thereof to implement the disclosed functionality) and wherein the input device and the display device are components of one of the peripheral computers (Dahlen ¶ 25 and Fig. 3: client devices 162; Dahlen ¶ 28: client device 162 includes input device 208 and display 212; Note Dahlen ¶ 41–43 further discloses a client-server interaction for lighting system, with server providing data to present to user and responding to user interactions with the client device)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the systems for authoring and controlling a set of lighting units based on user specified instructions as provided by Morgan, utilizing the additional computer architecture utilizing a user input device with a computer display device to provide animation instructions for controlling a set of lighting units as provided by Chemel, with the additional distributed architecture for controlling the lighting system as provided by Dahlen using known electronic interfacing and programming techniques.  The modification results in an improved distributed system, allowing for remote devices to more easily control the system, allowing more usability and greater versatility for the lighting system, rather than requiring rigid local usage that might otherwise hinder usability.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616